COURT OF APPEALS FOR THE
                            FIRST DISTRICT OF TEXAS AT HOUSTON

                                             ORDER

Appellate case name:      James Agbeze v. The State of Texas

Appellate case number:    01-13-00140-CR

Trial court case number: 1288928

Trial court:              180th District Court of Harris County

        On May 31, 2013, appellant, James Agbeze, filed a motion for extension of time to file
the court reporter’s record, requesting an extension of time until June 30, 2013 to pay the court
reporter’s complete1 fee for preparation of the record.2 On June 3, 2013, we partially granted
Agbeze’s motion, requiring proof that he had either paid or made arrangements to pay the
reporter’s fee no later than June 12, 2013. On June 12, 2013, the court reporter filed a motion for
extension of time to file the reporter’s record, stating that Agbeze paid a deposit on May 23,
2013 and requesting an extension of time to file the record until August 23, 2013, “upon payment
of remaining balance.” We grant the reporter’s motion in part.
        Accordingly, we order the court reporter to either file a notice with the Court when
Agbeze tenders the remaining balance for the preparation of the reporter’s record or, if Agbeze
fails to pay the remaining balance by June 30, 2013, to file a notice with the Court on July 1,
2013 informing the Court of Agbeze’s failure to pay for the record. If Agbeze tenders payment
for the remaining balance by June 30, 2013, the complete reporter’s record will be due no later
than August 23, 2013. If, however, Agbeze fails to pay the remaining balance by June 30, 2013,

1
       Although Agbeze requested an extension of time until June 30, 2013 “for making
       payment arrangements” with the court reporter, he states in his motion that he “would
       request an additional thirty (30) days to finish paying the balance” of the reporter’s fee,
       for which he had previously “made one payment.”
2
       The record was due to be filed by no later than April 12, 2013, necessitating payment
       prior to that date. We note that counsel who was appointed to represent Agbeze on
       appeal, Randall Ayers, has filed a letter with the Court, informing the Court that he
       withdrew from this case after the trial court found that Agbeze is not indigent, which
       finding was made after Agbeze posted a $50,000 appeal bond on February 20, 2013—51
       days before the appellate record was originally due.
his brief will be due no later than July 30, 2013, and the Court will consider and decide only
those issues or points that do not require a reporter’s record for a decision. See TEX. R. APP. P.
37.3(c).
        Further, in her motion for extension, the court reporter, Kathleen O’Connor Powers,
states that another reporter, Cantrece Addison, is responsible for the voir dire portion of the trial.
Nevertheless, Agbeze has provided no evidence from reporter Addison regarding whether her fee
for paying for preparation of the voir dire proceedings has been paid. Accordingly, we order
Agbeze to provide written evidence from reporter Addison showing that he has paid her fee for
preparation of the voir dire proceedings no later than June 30, 2013. If Agbeze fails to provide
said evidence by June 30, 2013, the Court will not consider or decide any issues relating to the
voir dire process or that require a transcription of the voir dire proceedings for resolution. See
TEX. R. APP. P. 34.6(b)(1), (c)(1), (4), 37.3(c).
       It is so ORDERED.

Judge’s signature: /s/ Harvey Brown
                    Acting individually       Acting for the Court


Date: June 17, 2013